DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 02/06/2020.
Claims 1-14 are pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation in line 8 “…a sampling result…” and “…a current…” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: claim 3 recites the limitation “…on the frequency…” in line 4, it should be “...on a frequency…” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sampling unit for sampling and a determination unit for determining in claim 1 and 9, a sampling interval determination unit in claim 3, a control unit in claim 5, a frequency analysis unit in claim 7 and a regeneration state detection unit in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamamoto (US Pub. No. 2017/0033726 A1).
As to Claim 1 and 14, Yamamoto in his teachings as shown in Fig.1-7 discloses a method/ a failure determination device (1000) comprising: 

a determination unit (13) for determining a failure of the motor using data obtained from a sampling result (output of 11) by the sampling unit (31) and a learned model (12) which has been learned in advance using data obtained from a sampling result of a current at the time of regeneration of the motor when a state of soundness (normal operation for a certain time) of the motor is a predetermined state (The decision-making unit 13 decides the power failure detection level and the power failure detection time in response to input of the current state variable, based on the result of learning by the learning unit 12 in accordance with the training data set. In this embodiment, reinforcement learning is used as an exemplary learning algorithm. The function update unit 22 in the learning unit 12 updates a function for changing the power failure detection level and the power failure detection time, based on the reward computed by the reward computation unit 21 in the learning unit 12. The decision-making unit 13 selects a power failure detection level and a power failure detection time which achieve the greatest reward, based on the updated function- See [0061] and the flowchart chart of Fig.6 illustrating the operation sequence of the machine learning apparatus using reinforcement learning-S201-S211).
Claim 9, Yamamoto in his teachings as shown in Fig.1-7 discloses a motor drive system comprising:
an inverter (102) for supplying an alternating current to a motor (104); 
a smoothing capacitor (105) coupled to the inverter (102); and 
a failure determination (1000) device, wherein the failure determination device includes a sampling unit (11 which is coupled to 31,32,33 and the output of 41) for sampling a current and observed by at the time of regeneration of a motor (controller 41 outputs a driving command to the inverter 102 to output power for performing a predetermined protective operation by the motor 104 – for regeneration or normal operation based on the sampled current from the motor 104 as shown by at least Fig.5 and see also [0053] –[0054])); and 
a determination unit (13) for determining a failure of the motor using data obtained from a sampling result (output of 11) by the sampling unit (31) and a learned model (12) which has been learned in advance using data obtained from a sampling result of a current at the time of regeneration of the motor when a state of soundness (normal operation for a certain time) of the motor is a predetermined state (The decision-making unit 13 decides the power failure detection level and the power failure detection time in response to input of the current state variable, based on the result of learning by the learning unit 12 in accordance with the training data set. In this embodiment, reinforcement learning is used as an exemplary learning algorithm. The function update unit 22 in the learning unit 12 updates a function for changing the power failure detection level and the power failure detection time, based on the reward computed by the reward computation unit 21 in the learning unit 12. The decision-13 selects a power failure detection level and a power failure detection time which achieve the greatest reward, based on the updated function- See [0061] and the flowchart chart of Fig.6 illustrating the operation sequence of the machine learning apparatus using reinforcement learning-S201-S211).
As to Claim 2, Yamamoto discloses the failure determination device according to claim 1, wherein the learned model {12) is a model learned in advance using data obtained from a result of sampling current at the  time of regeneration of the motor when states of soundness of the motor and of a part connected to the motor are a predetermined state, and wherein the determination unit determines a failure of the motor and the part (reinforcement learning is used as an exemplary learning algorithm. The function update unit 22 in the learning unit 12 updates a function for changing the power failure detection level and the power failure detection time, based on the reward computed by the reward computation unit 21 in the learning unit 12. The decision-making unit 13 selects a power failure detection level and a power failure detection time which achieve the greatest reward, based on the updated function – See [0061]). 
As to Claim 3, Yamamoto discloses the failure determination device according to claim 1, further comprising, a sampling interval determination unit for determining a sampling interval based on the frequency of the current, and wherein the sampling unit performs a sampling operation at the sampling interval determined by the sampling interval determination unit (The state observation unit 11 observes a state variable including at least one of data associated with the value of a power supply voltage on the side of the AC power supply 103, data associated with the amount of energy stored in the DC link capacitor 105 provided in the DC link, data indicating whether a protective state variable is used for learning in the learning unit 12 as a training data set. The power supply voltage on the side of the AC power supply 103 is measured by the AC voltage measuring unit 32, and the amount of energy stored in the DC link capacitor 105 is computed by the energy amount computation unit 33 – See [0056]).
As to Claim 4, Yamamoto discloses the failure determination device according to claim 3, wherein the sampling interval determination unit estimates the frequency of the current after a predetermined time has elapsed from the start of regeneration of the motor, and determines the sampling interval based on the estimated frequency (In response to a motor driving command received from the normal operation control unit 41, the inverter 102 performs a motoring operation for converting DC power into AC power or a regeneration operation for converting AC power into DC power. More specifically, based on a motor driving command received from the normal operation control unit 41, the inverter 102 causes its internal switching element to convert, by switching, DC power supplied from the DC link into three-phase AC power having desired voltages and frequencies for driving the motor 104 -See [0047]).
As to Claim 5, Yamamoto discloses the failure determination device according to claim 1, further comprising, a control unit (41) for controlling to change the rotation speed of the motor at the time of switching the motor from the power running state to the regeneration state to a predetermined rotation speed (See [0054]).
As to Claim 6, Yamamoto discloses the failure determination device according to claim 3, wherein the control unit further controls the electric power consumed during 
As to Claim 7, Yamamoto discloses the failure determination device according to claim 1, further comprising, a frequency analysis unit for performing frequency analysis on the sampling result, wherein the frequency analysis unit performs analysis on frequency components of a predetermined frequency band contributing to determination of failure; and wherein the determination unit uses the analysis result by the frequency analysis unit as data obtained from the sampling result by the sampling unit (In response to a motor driving command received from the normal operation control unit 41, the inverter 102 performs a motoring operation for converting DC power into AC power or a regeneration operation for converting AC power into DC power. More specifically, based on a motor driving command received from the normal operation control unit 41, the inverter 102 causes its internal switching element to convert, by switching, DC power supplied from the DC link into three-phase AC power having desired voltages and frequencies for driving the motor 104 -See [0047]).
As to Claim 8, Yamamoto discloses the failure determination device according to claim 1, further comprising, a regeneration state detection unit for detecting a regeneration state of the motor by acquiring a voltage value and a current value of the motor (Regenerative power is generated upon deceleration of the motor 104. In this case, AC regenerative power generated by the motor 104 is converted into DC power and the DC power is returned to the DC link, based on a motor driving command received from the normal operation control unit 41- See [0047]).
Claim 11, Yamamoto discloses the failure motor driving system according to claim 9, wherein the determination unit further determines a failure of the motor based on whether or not the voltages of the three phase alternating currents at the time of regeneration of the motor are balanced (A rotational speed of the training brushless motor is equal to the rotational speed of the brushless motor 120 and the training sensing current data is obtained through the current sensing unit 140 - See [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takeoka et al. (US 2006/0208687 A1 and Takeoka hereinafter).
As to Claim 10, Yamamoto discloses the motor driving system according to claim 9, however it doesn’t explicitly disclose:
wherein the determination unit further determines degradation of a electrolytic capacitor based on a voltage of the electrolytic capacitor at the time of regeneration of the motor. 
Nonethless, Takeoka in his teachings as shown in Fig.1-Fig.5 discloses that the structure allows first capacitor 13 and second capacitor (electrolytic) 22, which is coupled to first capacitor 13 via diode 21, to absorb regenerative energy, and resistor 23 to consume the regenerative energy. As a result, respective driving elements can be prevented from degrading caused by an over-voltage due to regenerative energy (See [0063]- [0064])
Therefore, it would have been obvious to one of ordinarily skilled in the art to determine degradation of a electrolytic capacitor based on a voltage at the time of regeneration of the motor as thought by Takeoka within the teachings of Yamamoto so that a compact and inexpensive motor drive inverter control apparatus is obtainable and prevent its driving elements from degrading caused by an over-voltage due to regenerative energy (See [0064]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nakao et al. (US 2016/0134214 A1 and Nakao hereinafter).
Claim 12, Yamamoto discloses the motor drive system of claim 9, however, it doesn’t explicitly disclose:
a plurality of motors, wherein the inverter is provided for each of the motors
Nonethless, Nakao in his teachings as shown in Fig.1-11 discloses a plurality of motors where a first inverter 30 connected to a first motor MG and a second inverter 40 connected to the second motor PM (See also [0057])
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a plurality of motors wherein the inverter is provided for each of the motors as thought by Nakao within the teachings of Yamamoto in order for each of the rotary electric machine MG and motor PM structured as a rotary electric machine driven by a multi-phase alternating current being structured to pass currents of three phases  (See [0057]).
As to Claim 13, Yamamoto discloses the motor drive system of claim 9, however, it doesn’t explicitly disclose:
wherein a current at the time of regeneration of the motor is detected using a shunt resistor provided for controlling the inverter
Nonethless, Nakao in his teachings as shown in Fig.1-11 discloses  shunt resistors 45 mounted on a control board of the second inverter 40. The shunt resistor 45 is provided to detect a current flowing through each of the switching element units 41 for the respective phases (See [0066])
Therefore, it would have been obvious to one of ordinarily skilled in the art to detect the current using a shunt resistor provided for controlling the inverter by Nakao within the teachings of Yamamoto in order to detect currents flowing in the respective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846